DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 2-5, 7-12 and 14-21 are allowable over the prior art of record. The closest prior art of record Hammer (Publication Number 20150127430), teaches identifying and managing a collection of items by receives an image or images of a target object, identifies, assists in valuation of and catalogs the object by using computer vision to extract identifying characteristics of the target object from the image or images, searching a data set of items to identify a probable match, and retrieving its stored identification and valuation; if no probable match is found, or if the match probability is below a threshold, the system may send the image to other users to help identify and value the item via crowdsourcing; it will then return the identification and valuation data to the requesting user and update its data set to include the crowdsourced data. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination, including but not limited to subject matter indicated in independent claim 2 as “receiving, by at least one processor, a plurality of queries from one or more client devices, each query of the plurality of queries including a request for identification of an item and a data object 
Dependent claims 3-5, 7-8, 10-12, 14-15 and 17-21 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198